Case 1:18-cv-03042-ER Document 4 Filed 08/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, ex rel.
BOAZ HIRSHBERG,

Plaintiff,
Vv.
ANAYA GEMS, INC. et al.,

18 Civ. 3042 (ER)
Defendants.

 

 

UNITED STATES OF AMERICA,
Plaintiff-Intervenor,
V.
ANAYA GEMS, INC. and ANSHUL GANDHI,

Defendants.

 

 

WHEREAS, by notice dated July 30, 2020, the United States of America partially
intervened in the above-captioned gui tam action pursuant to the False Claims Act, 31 U.S.C.
§§ 3730(b)(2) and (4).

IT IS HEREBY ORDERED that:

1, The seal shall be lifted as to this Order and any matter occurring in this action on
or subsequent to the date of this Order.

2. All documents submitted in this action before the date of this Order shall remain

under seal and shall not be made public, except to the extent the seal was partially lifted pursuant

 

 
Case 1:18-cv-03042-ER Document 4 Filed 08/04/20 Page 2 of 2

to the Court’s prior Orders dated December 10, 2018 and May 20, 2020, and except as provided
for in Paragraph 3 below.

3. The seal shall be lifted as to the United States’ Notice of Election to Partially
Intervene, the United States’ Complaint-In-Intervention, the Stipulation and Order of Settlement
and Dismissal entered into by the United States, Defendant Anshul Gandhi, and the Relator, the
Stipulation and Order of Settlement and Release Between the United States and Relator, and the

Relator’s Complaint.

SO ORDERED:

 

po

HONORABLE EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE

Dated: Ae 35,2020

 

 
